Exhibit 10.30

 



 

[logo.jpg]

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made effective as of the 16 day of September, 2019.

 

BETWEEN:

 

ZOMEDICA PHARMACEUTICALS INC., a body corporate duly incorporated pursuant to
the laws of the State of Delaware and having an office in the City of Ann Arbor,
Michigan (hereinafter referred to as the "Corporation")

 

- and –

 

STEPHANIE MORLEY, an individual residing in Brighton, Michigan, USA (hereinafter
referred to as the "Executive")

 

 

ARTICLE 1
INTERPRETATION

 

1.1The phrase "this Agreement" shall include all terms and provisions of this
agreement in writing between the parties hereto, including the recitals.

 

1.2Wherever in this Agreement the masculine, feminine or neuter gender is used,
it shall be construed as including all genders, as the context so requires; and
wherever the singular number is used, it shall be deemed to include the plural
and vice versa, where the context so requires.

 

1.3Time shall in all respects be of the essence of this Agreement.

 

1.4The Executive was previously employed as Chief Operating Officer and Vice
President, Product Development of the Corporation and previously entered into an
employment agreement dated on or about July 1, 2017 (the "Prior Employment
Agreement") and such Prior Employment Agreement is hereby terminated and
substituted by this Agreement.

 

1.5The division of this Agreement into Articles, Sections and subsections or any
other divisions and the inclusion of headings are for convenience only and shall
not affect the construction or interpretation of all or any part hereof.

 

1.6Each party's rights may be exercised concurrently or separately and the
exercise of any one remedy shall not be deemed an exclusive election of such
remedy or preclude the exercise of any other remedy.

 

ARTICLE 2
TERM OF AGREEMENT

 

2.1The term of this Agreement (the "Term") will begin on the date first written
above (the "Effective Date") and continue for three (3) years, unless terminated
prior to then in accordance with this Agreement. This Agreement shall
automatically be extended from year to year, in one (1) year terms, unless
either party elects not to extend this Agreement by providing written notice of
such non-extension to the other party at least ninety (90) days prior to the end
of any current Term.

 



 

- 2 -

 

ARTICLE 3
EMPLOYMENT OF THE EXECUTIVE

 

3.1The Corporation wishes to employ at the Effective Date the Executive as
President and COO ("Chief Operations Officer") and the Executive wishes to be
employed at the Effective Date by the Corporation on the terms and conditions
set forth herein.

 

3.2The Executive shall report directly to the Corporation's Chief Executive
Officer (the "CEO").

 

ARTICLE 4
PERFORMANCE OF DUTIES

 

4.1The Executive agrees to devote her business time, attention, skill and
efforts to the faithful performance and discharge of her duties and
responsibilities as President and Chief Operations Officer of the Corporation in
conformity with professional standards, in a prudent and workmanlike manner and
in a manner consistent with the obligations imposed under applicable law. The
Executive shall promote the interests of the Corporation and each other
corporation or other organization which is controlled directly or indirectly by
the Corporation and/or the Parent (as hereinafter defined) (each an "Affiliate"
and collectively the "Affiliates") in carrying out the Executive's duties and
responsibilities and shall not deliberately and knowingly take any action, or
fail to take any action which failure could, or reasonably be expected to, have
a material and adverse effect on the business of the Corporation or any of its
Affiliates.

 

4.2The Executive discloses, represents and affirms that she has no obligation
toward any person or entity, including former employers, that would be
incompatible with this Agreement or that could create an impediment to or
conflict of interest with the performance of her duties with the Corporation and
its affiliates.

 

4.3The Executive shall be appointed as President and Chief Operations Officer of
the Corporation's parent company, Zomedica Pharmaceuticals Corp. (the "Parent"),
an Alberta incorporated public company whose common shares are listed and posted
for trading on the TSX Venture Exchange. The Executive shall receive no
compensation for her services under this Section 4.3 in addition to her
compensation otherwise payable under this Agreement.

 

4.4The Corporation and the Executive agree that the Executive may continue to
sit upon the board of directors of any corporations or organizations on which
she serves on the Effective Date as long as the CEO and the Executive mutually
agree that her membership on any such board of directors does not unreasonably
interfere with the performance of Executive's duties and responsibilities under
this Agreement and, solely with the prior written authorization of the CEO, the
Executive may serve on any other board of directors.

 

ARTICLE 5
COMPENSATION

 

5.1Annual Base Salary. The Corporation shall pay the Executive a base annual
salary (the "Base Salary") which initially shall be TWO HUNDRED AND TWENTY-FIVE
THOUSAND DOLLARS US (US$225,000), subject to applicable taxable withholding and
deductions and payable in accordance with the Corporation's standard payroll
practice for executive officers. The Base Salary shall be reviewed annually by
the Board or a committee of the Board and may be increased in accordance with
the Corporation's compensation policy.

 



 

- 3 -

 

5.2Quarterly Cash Bonus. The Executive shall be eligible to earn a quarterly
cash bonus (the "Quarterly Bonus"). Such Quarterly Bonus will be calculated upon
the achievement of performance objectives that will be established by the Board
(as recommended by the Corporation's Compensation Committee) within thirty (30)
days prior to the beginning of a fiscal year. The granting of a Quarterly Bonus
is also based on the business performance of the Corporation and subject to
approval by the Board. The Quarterly Bonus, if any, payable for any calendar
year shall be paid no later than 30 days following each Quarter. Finally, if the
Executive's employment terminates (other than for Cause) on or after July 1 of a
calendar year, she shall be entitled to the payment of a pro rata part of any
Quarterly Bonus, which would have been payable if she had continued to be
employed by the Corporation through the end of such calendar year.

 

5.3Monthly Allowance. The Corporation shall provide the Executive a monthly
allowance in the amount of TWO THOUSAND DOLLARS US (US$2,000), which shall be
paid as an allowance in respect of the following items: (i) vehicle; and (ii)
tax preparation. The foregoing amount shall be allocated among the foregoing
items in such manner as the Executive determines, subject to the approval of the
CEO (acting reasonably).

 

5.4Business Expenses. The Corporation shall reimburse the Executive, upon
presentation of valid receipts or vouchers, for reasonable entertainment,
travel, telephone and other business expenses (including but not limited to
expenses incurred in connection with computer repair/maintenance and office
materials), incurred on behalf of or at the request of the Corporation or an
Affiliate and which are in accordance with the Corporation's policies and rules;
provided, however: (a) the amount of such expenses eligible for reimbursement in
any calendar year shall not affect the expenses eligible for reimbursement in
another calendar year; (b) no right to such reimbursement may be exchanged or
liquidated for another benefit or payment; and (c) any reimbursements of such
expenses shall be made as soon as practicable under the circumstances, but in
any event no later than the end of the calendar year following the calendar year
in which the related expenses are incurred by the Executive.

 

5.5OTHER BENEFITS. Subject to eligibility requirements and participation rules,
the Executive may participate in all of the employee benefit plans maintained by
the Corporation and its Affiliates that are available to employees whose
principal place of business is the same as the Executive's principal place of
business.

 

ARTICLE 6
VACATION

 

6.1The Executive shall be entitled to a paid annual vacation of four (4) weeks
in accordance with the Corporation's vacation policy for executives. The
Executive agrees that exercise of the vacation benefit shall be prearranged in
consultation with the CEO.

 

ARTICLE 7
STOCK OPTIONS

 

7.1Initial Grant: Following the execution of this Agreement, the Executive shall
be granted 500,000 options to acquire common shares in the capital of the
Parent, with the price and terms of such options to be established by the Board
of Directors of the Parent in accordance with the Parent's stock option plan.

 



 

- 4 -

 

7.2Stock Options. In addition to the Base Salary, Quarterly Bonuses, benefits
and other compensation contemplated hereunder, the Executive shall also be
eligible to receive future grants of stock options from the Parent, from time to
time, to the extent determined by the Board of Directors of the Parent at its
sole discretion, which options shall vest in accordance with a schedule to be
determined by the Board of Directors of the Parent at its sole discretion, and
which shall have an exercise price equal to the market price of the Parent's
common shares on the date of grant, or such higher price as may be required by
any stock exchange on which the shares of the Parent are listed, or if the
Parent is not publicly traded, at such a price as shall be determined by the
Board of Directors of the Parent in its sole discretion. In addition to the
initial grant of options contemplated in Section 7.1 above, it is further
acknowledged and agreed that the Executive shall be entitled to the additional
grants of options to acquire common shares in the capital of the Parent in the
amount of 500,000 per annum of this Agreement, subject to the satisfaction of
certain performance objectives, as established by the CEO and/or the Board of
Directors of the Parent at the time of grant of such options. The foregoing
future grants of stock options are contingent upon this Agreement being in full
force and effect at the scheduled time of such option grants (with no material
breaches of this Agreement having occurred). The terms of such future stock
option grants shall be determined by the Board of Directors of the Parent at the
time of grant and in accordance with the Parent's stock option plan and
applicable TSX Venture Exchange rules and policies. Any options granted to the
Executive by the Board of Directors of the Corporation, or pursuant to the terms
of this Agreement, may be exercised only in accordance with the terms and
conditions of the Stock Option Agreement that is entered into in connection
therewith.

 

7.3Accelerated Vesting. Subject to regulatory approval, the Corporation
covenants and agrees that any Stock Option Agreements between the Parent and the
Executive shall provide that all stock options held by the Executive, whether
vested or unvested, shall immediately vest and be exercisable by the Executive
upon a termination by the Corporation without Cause as more specifically
provided for in Article 8.2.

 

7.3Rules of the Stock Exchanges. The Corporation and the Executive expressly
acknowledge and agree that all options to purchase shares of the Parent to which
the Executive shall be entitled hereunder, and any changes to such options
(including, without limitation, changes provided for in this Agreement), shall
be subject to the approval and the regulations, policies and by-laws of each of
the stock exchanges on which the common voting shares of the Parent are then
listed. The Corporation covenants to use its reasonable commercial efforts to
obtain any such approvals and to ensure that all options are in compliance with
such regulations, policies and by-laws.

 

ARTICLE 8
TERMINATION

 

8.1AtWill Employment. Nothing in this Agreement shall be construed to alter the
atwill employment relationship between the Corporation and the Executive.
Subject to the terms set forth in this Agreement, either the Corporation or the
Executive may terminate the Executive's employment at any time for any reason,
with or without Cause, as defined in Section 8.2 below.

 

8.2Termination for Cause. The Executive's employment may be terminated by the
Corporation upon simple notice in writing transmitted to the Executive, without
the Corporation (or any of its Affiliates) being bound to pay any compensation
whatsoever if termination is for any of the following reasons, each of which
constitutes cause (hereinafter, "Cause"):

 

(a)The Executive is declared bankrupt or insolvent or is placed under protective
supervision, which situations the Executive acknowledges to be incompatible with
the continuation of her employment.

 



 

- 5 -

 

(b)The Executive becomes physically or mentally disabled to such an extent as to
make him unable to perform the essential functions of her duties normally and
adequately for an aggregate of six (6) months during a period of twelve (12)
consecutive months. In such a case, the Executive may continue to benefit under
shortterm and longterm disability insurance plans, subject to the terms of such
plans, if any. The Corporation's ability to terminate the Executive as a result
of any disability shall be to the extent permitted by applicable state or
federal law.

 

(c)The Executive breaches the terms of this Agreement.

 

(d)The Executive fundamentally or materially fails to perform her duties as
President and Chief Operations Officer of the Corporation.

 

(e)There is a conclusive determination that the Executive has committed any
fraud, theft, embezzlement or other criminal act of a similar nature.

 

(f)The Executive has committed serious misconduct or willful or gross negligence
in the performance of her duties.

 

(g)The Executive fails or refuses to follow reasonable directives of the CEO.

 

(h)The Executive engages in willful or reckless conduct, causing material damage
to the Corporation or the Parent (or their Affiliates) or the Corporation's or
the Parent's (or their Affiliates') business.

 

(i)The Executive misuses or abuses alcohol, drugs or controlled substances.

 

(j)The Executive uses or discloses in an unauthorized way the Corporation's or
the Parent's (or any of their Affiliates') confidential or trade secret
information.

 

(k)The Executive conducts himself publicly, by speech or behavior, in such a
manner as to cause public embarrassment, scandal or ridicule to the Corporation
or the Parent, any of their Affiliates or any of their employees.

 

Provided, however, no reason set forth in this Section 8.2 shall constitute
Cause unless (1) the Executive upon notice is given a reasonable period to
effect a cure or a correction; (2) the reason is curable or correctible as
determined by the Board; and, (3) the reason clearly and adversely affects the
Executive's ability to continue to perform her duties and responsibilities under
this Agreement.

 

8.3Termination by Death. In the event of the Executive's death during her period
of employment, the Corporation's obligation to make payments under this
Agreement shall terminate on the date of death, except the Corporation shall pay
the Executive's estate or surviving designated beneficiary or beneficiaries, as
appropriate, any earned but unpaid salary and bonus and reimburse business
expenses incurred but not reimbursed as of her date of death. Vesting of any
stock options outstanding on the date of death shall be exercisable only to the
extent the Executive's right to exercise was vested on her date of death.

 

8.4Voluntary Termination. In the event Executive wishes to resign for any
reason, the Executive shall give at least thirty (30) days prior written notice
of such resignation. Any such notice shall not relieve either the Executive or
the Corporation of their mutual obligations to perform under this Agreement or
to relieve the Corporation to compensate the Executive during such notice period
for any earned but unpaid salary and bonus and reimburse business expenses
incurred but not reimbursed as of her date of termination.

 



 

- 6 -

 

8.5Termination Without Cause. In the event that the Executive has a "separation
from service" within the meaning of a §409A of the US Internal Revenue Code of
1986, as amended (a "Separation from Service") as a result of the Corporation
terminating the Executive's employment without Cause at a date that is at
following the Effective Date, (1) Executive's right to exercise all then
outstanding stock options granted to her shall fully and immediately vest on the
effective date of her Separation from Service; (2) the Corporation shall pay to
Executive in a lump sum (less applicable tax withholdings) an amount equal to:
(i) twelve (12) months Base Salary (paid  in  accordance  with  the 
Corporation's usual payroll procedures); and (ii) any Quarterly Bonus allocable
or payable prior to the date of termination.

 

ARTICLE 9
CONFIDENTIALITY

 

9.1The Executive acknowledges that she has received and will receive or
conceive, in carrying on or in the course of her work during her employment with
the Corporation, confidential information pertaining to the activities, the
technologies, the operations and the business, past, present and future, of the
Corporation or its affiliates or related or associated companies, which
information is not in the public domain. The Executive acknowledges that such
confidential information belongs to the Corporation and/or its affiliates and
that its disclosure or unauthorized use could be damaging or prejudicial to the
Corporation and/or its affiliates and contrary to their best interests.

 

9.2Accordingly, the Executive agrees to respect the confidentiality of such
information and not to make use of or disclose it to, or to discuss it with, any
person, other than in the ordinary course of her duties with the Corporation and
its Affiliates, or as required under applicable law, without the explicit prior
written authorization of the Corporation.

 

9.3This undertaking to respect the confidentiality of such information and not
to make use of or disclose or discuss it to or with any person shall survive and
continue to have full effect notwithstanding the termination of the Executive's
employment with the Corporation, so long as such confidential information does
not become public as a result of an act by the Corporation or a third party,
which act does not involve the fault of one of its executives.

 

9.4The term confidential information includes, among other things:

 

(a)products, formulae, processes and composition of products, as well as raw
materials and ingredients, of whatever kind, that are used in their manufacture;

 

(b)technical knowledge and methods, quality control processes, inspection
methods, laboratory and testing methods, information processing programs and
systems, manufacturing processes, plans, drawings, tests, test reports and
software;

 

(c)equipment, machinery, devices, tools, instruments and accessories;

 

(d)financial information, production cost data, marketing strategies, raw
materials supplies, suppliers, staff and client lists and related information,
marketing plans, sales techniques and policies, including pricing policies,
sales and distribution data and present and future expansion plans; and

 

(e)research, experiments, inventions, discoveries, developments, improvements,
ideas, industrial secrets and knowhow.

 



 

- 7 -

 

9.5The Executive agrees to keep confidential and not disclose to any third party
both the existence and the terms of this Agreement, except if disclosure is
required by regulation or law. In the event that the Executive is required to
disclose the existence or terms of this Agreement pursuant to subpoena or other
duly issued court order, Executive shall give prompt notice to the Corporation
of such subpoena or court order to allow the Corporation sufficient opportunity
to contest such subpoena or court order.

 

ARTICLE 10
NON-SOLICITATION OF OFFERS

 

10.1The Executive shall not compete with the Corporation nor with any of its
Affiliates, directly or indirectly. She shall not participate in any capacity
whatsoever in a business that would directly or indirectly compete with the
Corporation or with any of its Affiliates, including, without limitation, as an
executive, director, officer, employer, principal, agent, fiduciary,
administrator of another's property, associate, independent contractor,
franchisor, franchisee, distributor or consultant unless such participation is
fully disclosed to the Board and approved in writing in advance. In addition,
the Executive shall not have any interest whatsoever in such an enterprise,
including, without limitation, as owner, shareholder, partner, limited partner,
lender or silent partner. This noncompetition covenant is limited as follows:

 

(a)As to the time period, to the duration of the Executive's employment and for
a period of two (2) years following the date of termination of her employment;

 

(b)As to the geographical area, the territory in which a specific product had
been actively exploited by the Corporation and/or its Affiliates during the
twenty-four (24) months preceding the employment termination date;

 

(c)As to the nature of the activities, to duties or activities which are
identical or substantially similar to those performed or carried on by the
Executive at or during the twenty-four (24) months preceding the employment
termination date.

 

10.2The foregoing stipulation shall nevertheless not prevent the Executive from
buying or holding shares or other securities of a corporation or entity other
than the Corporation whose securities are publicly traded on a recognized stock
exchange where the securities so held by the Executive do not represent more
than five percent (5%) of the voting shares of such other corporation or entity
and do not allow for its control.

 

10.3The Executive also undertakes, for the same period and in respect of the
same territory referred to hereinabove in subsections 10.1(a), (b) and (c), not
to solicit clients or do anything whatsoever to induce or to lead any person to
end, in whole or in part, business relations with the Corporation or any of its
affiliates.

 

10.4The Executive also undertakes, for the same period and in respect of the
same territory referred to hereinabove in subsections 10.1(a), (b) and (c), not
to induce, attempt to induce or otherwise interfere in the relations which the
Corporation or which any of its affiliates has with their distributors,
suppliers, representatives, agents and other parties with whom the Corporation
or any of its affiliates deals.

 

10.5The Executive also undertakes, for the same period and in respect of the
same territory referred to in subsections 10.1(a), (b) and (c), not to induce,
attempt to induce or otherwise solicit the personnel of the Corporation to leave
their employment with the Corporation or any of its Affiliates nor to hire the
personnel of the Corporation or any of its Affiliates for any enterprise in
which the Executive has an interest.

 



 

- 8 -

 

10.6The Executive acknowledges that the provisions of this Section 10 are
limited as to the time period, the geographic area and the nature of the
activities to what the parties deem necessary to protect the legitimate
interests of the Corporation and its Affiliates, while allowing the Executive to
earn her living.

 

10.7Nothing in this Section 10 shall operate to reduce or extinguish the
obligations of the Executive arising at law or under this contract which survive
at the termination of this Agreement in reason of their nature and, in
particular, without limiting the foregoing, the Executive's duty of loyalty and
obligation to act faithfully, honestly and ethically.

 

ARTICLE 11
OWNERSHIP OF INTELLECTUAL PROPERTY

 

11.1The Executive hereby assigns and agrees to assign to the Corporation all of
her intellectual property rights as of their creation and to make full and
prompt disclosure to the Corporation of all information relating to anything
made or designed by him or that may be made or designed by him during the period
of her employment, whether alone or jointly with other persons, or within a
period of two (2) years following the termination of her employment and
resulting from or arising out of any work performed by the Executive on behalf
of the Corporation (or its affiliates) or connected with any matter relating or
possibly relating to any business in which the Corporation or any of its
affiliates or related or associated companies is involved unless specifically
released from such obligation in writing by the Corporation's Board of
Directors.

 

11.2In addition, the Executive renounces all moral rights in any document or
work realized during the period of her employment related to her employment by
the Corporation. The Executive acknowledges that the Corporation has the right
to use, modify or reproduce any such document or work realized by the Executive,
at its entire discretion, without the Executive's authorization and without her
name being mentioned.

 

11.3At any time during the period of her employment or after the termination of
her employment, the Executive shall sign, acknowledge and deliver, at the
Corporation's expense, but without compensation other than a reasonable sum for
her time devoted thereto if her employment has then terminated, any document
required by the Corporation to give effect to Section 11.1, including patent
applications and documents evidencing the assignment of ownership. The Executive
shall also provide such other assistance as the Corporation or one of its
affiliates may require with respect to any proceeding or litigation relating to
the protection or defense of intellectual property rights belonging to the
Corporation or any of its affiliates. The entirety of this Section 11 shall be
binding on the Executive's assignees and legal representatives.

 

ARTICLE 12
OWNERSHIP OF FILES AND OTHER PROPERTY

 

12.1Any property of the Corporation, including any file, sketch, drawing,
letter, report, memorandum or other document, any equipment, machinery, tool,
instrument or other device, any diskette, recording tape, compact disc,
software, electronic communication device or any other property, which comes
into the Executive's control or possession during her employment with the
Corporation in the performance or in the course of her duties, regardless of
whether she has participated in its preparation or design, how it may have come
under her control or into her possession and whether it is an original or a
copy, shall at all times remain the property of the Corporation and, upon the
termination of the Executive's employment, shall promptly be returned to the
Corporation or its designated representative.. The Executive may not keep a copy
or give one to a third party without the prior expressly written permission of
the Corporation.

 



 

- 9 -

 

ARTICLE 13
ENTIRE AGREEMENT AND TERMINATION OF PRIOR CONTRACTS

 

13.1This Agreement contains the entire understanding of the parties with respect
to the matters contained or referred to herein. There are no promises, covenants
or undertakings by either party hereto to the other, other than those expressly
set forth herein. This Agreement supersedes and replaces any earlier agreement,
whether oral or in writing or partly oral and partly in writing, between the
parties hereto (including but not limited to the Prior Employment Agreement), or
between any party hereto and the corporate representative of any other party
hereto, respecting the provision of services by the Executive to the
Corporation.

 

ARTICLE 14
AMENDMENT OF THE AGREEMENT

 

14.1To be valid and enforceable, any amendment to this Agreement must be
confirmed in writing by each of the Corporation and the Executive.

 

ARTICLE 15
NOTICES

 

15.1Any notice given hereunder shall be given in writing and sent by registered
or certified mail or handdelivered. If such notice is sent by registered or
certified mail, it shall be deemed to have been received five (5) business days
following the date of its mailing if the postal services are working normally.
If such is not the case, the notice must be handdelivered or served by bailiff,
at the discretion of the sender. In the case of handdelivery or service, the
notice shall be deemed to have been received the same day. It is agreed that if
the delivery date is a non business day, the notice shall be deemed to have been
received on the following business day.

 

15.2For purposes of mailed or handdelivered notices to be effectively delivered
under this provision, the notices must be addressed as follows:

 

(a)For the Corporation: 1250, 639 – 5th Avenue S.W., Calgary, Alberta T2P 0M9.

(b)For the Executive: 4557 Filbert Drive, Brighton, Michigan, USA 48116.

 

ARTICLE 16
INDEMNITY AND INSURANCE

 

16.1The Corporation covenants, both during and after the Executive's term of
service, to indemnify and hold harmless the Executive and her legal
representatives, to the maximum extent permitted by Delaware law (provided that
the Executive acted honestly and in good faith with a view to the best interests
of the Corporation and, in the case of a criminal or administrative action or
proceeding that is enforced by monetary penalty, the Executive had reasonable
grounds for believing that her conduct was lawful), from and against:

 

(a)all costs, charges, liabilities and expenses whatsoever that the Executive
may sustain or incur in or about or in relation to any action, suit or
proceeding that is brought, commenced or prosecuted against the Executive for or
in respect of any act, deed, matter or thing whatever made, done or permitted or
not made, done or permitted by the Executive in or about the execution of her
duties as a director or officer of the Corporation or its subsidiaries; and

 

(b)all other costs, charges, liabilities and expenses that the Executive may
sustain or incur (including, without limitation, all income tax, sales tax and
excise tax liabilities resulting from any payment made pursuant to this
indemnity) in or about or in relation to the affairs of the Corporation or its
subsidiaries or her position as a director or officer of the Corporation or its
subsidiaries.

 



 

- 10 -

 

16.2The Corporation further agrees that any costs, charges and expenses referred
to in paragraph 16.1(a) above shall be paid in advance of the final disposition
of any such action or proceeding upon receipt by the Corporation of a written
undertaking by the Executive to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified in accordance
with the terms and conditions of this Indemnity and Delaware law.

 

16.3The Corporation further agrees, both during and after the Executive's term
of service, to use its reasonable best efforts to obtain any approval or
approvals necessary for such indemnification and to co-operate with the
Executive and to provide the Executive with access to any evidence which the
Corporation may have or control, which would enable the Executive to make
application or obtain any approval or approvals necessary for such
indemnification.

 

ARTICLE 17
SUCCESSORS

 

17.1This Agreement shall be binding on the successors, assignees and legal
representatives of all of the parties hereto.

 

ARTICLE 18
JURISDICTION

 

18.1This Agreement shall be governed by and interpreted in accordance with the
laws, including conflicts of laws, by the State of Delaware in the United States
of America. Each of the parties hereby irrevocably attorns to the jurisdiction
of the Courts of the State of Delaware with respect to any matters arising out
of this Agreement.

 

ARTICLE 19
SEVERABILITY

 

19.1If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of
this Agreement, which can be given effect without the invalid provisions or
applications and, to this end, the provisions of this Agreement are declared to
be severable.

 

ARTICLE 20
MEDIATION

 

20.1The Corporation and the Executive hereby expressly agree that with respect
to any dispute arising under this Agreement, such dispute shall be resolved
through binding mediation. Any such mediation shall: (1) take place at a
location mutually agreed upon by the Corporation and the Executive; and (2) be
conducted by a recognized panel of three professional mediators or which can be
comprised of three experienced business experts from the pharmaceutical or
biotechnical industry mutually agreed upon by the Corporation and the Executive.
With respect to any such mediation panel, one mediator shall be selected by the
Corporation, one mediator shall be selected by the Executive, and one mediator
shall be selected by mutual agreement between the Corporation and the Executive.
Each of the parties hereto shall bear their own, respective costs of such
mediation.

 



 

- 11 -

 



ARTICLE 21
LANGUAGE

 

21.1All of the parties hereto expressly agree that this Agreement be drafted,
read and interpreted in the English language.

 

ARTICLE 22
GENERAL

 

22.1This Agreement and the obligations of the Executive hereunder shall not be
assigned by either party hereto, in whole or in part, without the prior consent
of the other party hereto, which consent may be withheld for any reason.

 

22.2Each party shall do and perform all such acts and things and execute and
deliver all such instruments and documents and writings and give all such
further assurances as may be necessary to give full effect to the provisions and
intent of this Agreement.

 

22.3The Executive agrees that after termination of employment hereunder for any
reason whatsoever, she will tender her resignation from any position she may
hold as an officer or director of the Corporation, the Parent or their
Affiliates.

 

22.4This Agreement shall enure to the benefit of and be binding upon the
Executive and her executors and administrators and upon the Corporation and its
successors and assigns.

 

22.5Neither party can waive or shall be deemed to have waived any right it has
under this Agreement (including any waiver under this section) except to the
extent that such waiver is in writing.

 

22.6The Corporation agrees to co-operate with the Executive, to the extent
permitted by applicable tax laws, so as to permit the Executive to consider
payments hereunder on termination of employment to be retirement benefits.

 

ARTICLE 23
COUNTERPARTS

 

23.1This Agreement may be executed in counterparts, each of which shall be
deemed one and the same Agreement.

 

[Reminder of page intentionally left blank.]

 

 

 

 



 

- 12 -

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date and
year first above written.

 

 



  ZOMEDICA PHARMACEUTICALS CORP.         Per: /s/ Gerald Solensky Jr.     Gerald
Solensky Jr.     Chairman, CEO

 



 

/s/ David Stowell   /s/ Stephanie Morley Witness   STEPHANIE MORLEY Name: David
Stowell    



 

 

 

 

 

 

 

 

 

 

 

 

 

 



